Title: From James Madison to Robert Williams, 19 July 1808
From: Madison, James
To: Williams, Robert



Sir,
Dept. of State, July 19th. 1808.

In answer to your letter of June 15th. to the President, enclosing copies of those of March 8 & 16, to the Secretary of State, I have to inform you that the President approves the opinion you express, that a dissolution of the General Assembly of the Territory, puts an end to the Council as well as the Representative branch of that Body.  I am &c.

James Madison.

